     Case 1:19-cv-01641-DAD-EPG Document 24 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH LEE CRAY,                                  No. 1:19-cv-01641-DAD-EPG (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   F. CORREIA, et al.,                               CERTAIN CLAIMS AND DEFENDANTS
15                      Defendants.                    (Doc. No. 12)
16

17
             Plaintiff Joseph Lee Cray is a state prisoner proceeding pro se and in forma pauperis in
18
     this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
19
     States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
             On May 4, 2020, the assigned magistrate judge issued findings and recommendations,
21
     recommending that the action proceed with plaintiff’s claim against defendant F. Correia for
22
     excessive force in violation of the Eighth Amendment and that all other claims and defendants be
23
     dismissed. (Doc. No. 12 at 2). The findings and recommendations were served on plaintiff and
24
     contained notice that any objections were to be filed within fourteen (14) days of service. (Id.)
25
     Despite the court granting plaintiff an extension of time to file objections, (Doc. No. 20), no
26
     objections have been filed, and the time to do so has now passed.
27
     /////
28
                                                      1
     Case 1:19-cv-01641-DAD-EPG Document 24 Filed 07/29/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 2   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly:

 5          1.      The findings and recommendations issued on May 4, 2020 (Doc. No. 12) are

 6                  adopted in full;

 7          2.      The action proceeds on plaintiff’s claim of excessive force in violation of the

 8                  Eighth Amendment against defendant F. Correia;

 9          3.      All other claims and defendants are dismissed;

10          4.      The Clerk of the Court is directed to amend the docket to reflect the dismissal of

11                  all defendants other than F. Correia; and

12          5.      This case is referred back to the assigned magistrate judge for further proceedings.

13   IT IS SO ORDERED.
14
        Dated:     July 29, 2020
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
